El Juez Asociado Señor Rivera Pérez
emitió la opinión del Tribunal.
Mediante el recurso presentado ante nos, los peticiona-rios solicitan de este Tribunal la revisión de la resolución emitida por el entonces Tribunal de Circuito de Apelacio-nes el 11 de abril de 2003, en la cual se desestimó el re-curso de certiorari presentado por dichos peticionarios por no haberse notificado con copia de éste al Tribunal de Pri-mera Instancia dentro del término de cuarenta y ocho horas que dispone el reglamento de dicho foro intermedio apelativo.
*732rH
Se presentó una demanda en el Tribunal de Primera Instancia el 23 de marzo de 2000 contra varias personas naturales y jurídicas. A su vez, ésta contenía varias causas de acción, todas relacionadas con un proyecto de construc-ción de viviendas llamado Santa Marina II, localizado en el Municipio de Quebradillas, Puerto Rico(1)
Entre los demandantes se encontraba la Sra. Diana Arrillaga, esposa del demandante Rafael Lugo Rodríguez. Sin embargo, durante el trámite del caso, ella falleció y, aunque nunca se presentó una moción de sustitución de parte, se anunció que su hijo, Rafael Lugo Arrillaga, resi-dente del estado de Virginia en Estados Unidos, la sustituiría. (2)
La parte allí demandada le solicitó al Tribunal de Pri-mera Instancia que se le impusiera al señor Lugo Arrillaga el depósito de fianza de no residente, tal como requiere la Regla 69.5 de Procedimiento Civil.(3) Así las cosas, el tribunal ordenó el depósito de una fianza de mil dólares.(4)
Alegadamente, la fianza de no residente impuesta fue depositada el 6 de septiembre de 2002, sin haberse pedido prórroga alguna para un depósito tardío.(5) La parte de-mandada argüyó que el Tribunal de Primera Instancia or-denó el pago de la fianza de no residente el 1 de mayo de 2002, por lo que el término de noventa días que tenían los demandantes para pagar la fianza comenzó a transcurrir el 2 de mayo de 2002, y tenían hasta el 2 de agosto de 2002 para depositarla(6)
La parte demandada presentó una moción para la des-estimación del caso por tal depósito tardío de la fianza de *733no residente. El 17 de septiembre de 2002, el Tribunal de Primera Instancia dictó una orden mediante la cual dio por prestada la fianza y ordenó la continuación de los procedimientos. El 27 de noviembre de 2002, el foro prima-rio declaró “no ha lugar” la moción de desestimación pre-sentada por los demandados y nuevamente ordenó que continuaran los procedimientos.
Así las cosas, el 14 de enero de 2003, los demandados presentaron ante el entonces Tribunal de Circuito de Ape-laciones un recurso de certiorari. Señalaron como error lo siguiente:
Erró el Honorable Tribunal de Instancia al denegar la deses-timación del presente caso en que se depositó tardíamente una fianza de no residente según la Regla 69 de procedimiento Civil y haciendo caso omiso de la jurisprudencia vigente.(7)
La parte allí peticionaria, en su petición de certiorari, no certificó haber notificado con copia del recurso al tribunal recurrido, tal como lo requería la Regla 33(A) del Re-glamento del Tribunal de Circuito de Apelaciones, entonces vigente.(8) Ante tal situación, el foro intermedio apelativo emitió una resolución el 6 de febrero de 2003, concedién-dole a la parte allí peticionaria un término de cinco días para acreditar la notificación al Tribunal de Primera Instancia.
El 11 de marzo de 2003 la parte allí peticionaria pre-sentó una Moción en Cumplimiento de Orden y adjuntó un documento de la Secretaría del Tribunal de Primera Ins-tancia para acreditar que dicho foro fue notificado me-diante copia del recurso de certiorari el 21 de enero de 2003.(9) El Ledo. Ovidio Zayas Rivera sometió como anejo una copia de una certificación médica de la Sala de Emer-*734gencias del Hospital Menonita en Cayey, con el propósito de acreditar que había llevado a su esposa a dicha institu-ción, por lo que no había podido notificar el recurso al Tribunal de Primera Instancia.(10) Alegó en la moción lo si-guiente:
TERCERO: La razón para no haberlo radicado antes es que nuestra esposa fue recluida [sic] en la Sala de Emergencia del Hospital Menonita de Cayey en 15 de enero un día después de haberse radicado ante este Honorable Tribunal y dentro del término de 48 horas para radicarlo ante TPI. Por la gravedad de su condición, al no haber cama disponible en el mismo Hospital en Cayey, donde residimos, tuvo que ser trasladada al mismo Hospital, pero en el Municipio de Aibonito, donde per-maneció recluida [sic] hasta el día 30 de enero.
CUARTO: Como podrá concluir el Honorable Tribunal, tenía-mos hasta el día 16 del mismo mes para radicar, pero, por razón de su condición, nos veíamos en la situación de tener que trasladarnos a Aibonito todos los días a acompañarla en el Hospital, ya que vivimos los dos solos y es nuestra exclusiva responsabilidad su atención.(11)
El 11 de abril de 2003, el entonces Tribunal de Circuito de Apelaciones dictó una resolución, desestimando el re-curso de certiorari. Expresó que del documento del Hospital Menonita sometido, el nombre de la paciente hospitali-zada no aparece muy legible, pero que definitivamente no es el de la esposa del allí peticionario, Sra. Astrid Llavina Stoddard. El foro intermedio apelativo entendió que el es-crito se refería a la esposa del peticionario, cuando en rea-lidad se refiere a la esposa de su abogado, el Ledo. Ovidio Zayas Rivera. Por incumplir con el término de cumpli-miento estricto para notificar al tribunal recurrido, según la referida Regla 33(A) del Reglamento del Tribunal de Cir-cuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A, y por entender que el allí peticionario no justificó la demora de tal notifi-cación a satisfacción del tribunal, el foro intermedio apela-tivo desestimó el recurso de certiorari de acuerdo con lo dispuesto en la entonces vigente Regla 83(B)(3) del Regla-*735mentó del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A.
Inconforme, el 5 de mayo de 2003 la parte allí peticio-naria le solicitó al entonces Tribunal de Circuito de Apela-ciones la reconsideración de su determinación. En ella, el abogado de los peticionarios, Ledo. Ovidio Zayas Rivera, expuso que el 14 de enero de 2003, fecha en la que presentó el recurso de certiorari en el entonces Tribunal de Circuito de Apelaciones, su esposa, la Sra. Norma Mercado Carta-gena, quien padece de problemas respiratorios crónicos, se sintió enferma. Adujo que al día siguiente, 15 de enero de 2003, tuvo que permanecer junto a ella en el hogar y luego llevarla a la sala de emergencia del Hospital Menonita de Cayey. La señora Mercado Cartagena fue admitida con diagnóstico de asma hasta el día siguiente, 16 de enero de 2003, fecha cuando fue trasladada en ambulancia al Hospital Menonita de Aibonito. Allí fue admitida sufriendo una condición agravada, con diagnóstico de “Bronquial Asma, Exacerbation R/O Broncopneumonia” y permaneció hasta el 30 de enero de 2003.(12) Argüyó que él y su esposa viven solos, por lo que él tiene la obligación de atenderla en todos los aspectos, y que debido a su condición de salud, tenía que permanecer a su lado, impidiendo la notificación opor-tuna al Tribunal de Primera Instancia.(13) El licenciado Za-yas Rivera concluyó en su solicitud que había demostrado detalladamente las razones que existieron para la dilación en la notificación del recurso al foro primario y de esta forma haber acreditado de manera adecuada la existencia de justa causa para tal demora.
Junto con la Moción Solicitando Reconsideración, se so-metieron dos documentos: (1) un certificado del cual surge que la Sra. Norma Mercado Cartagena, quien es la esposa del Ledo. Ovidio Zayas Rivera, fue admitida en la sala de emergencias del Hospital General Menonita de Cayey el 15 de enero de 2003 y dada de alta el 16 de enero de 2003, y *736(2) un registro de pacientes del Hospital General Menonita de Aibonito, del cual surge que la Sra. Norma Mercado Cartagena, esposa del Ledo. Ovidio Zayas Rivera, fue ad-mitida a dicha institución el 16 de enero de 2003 con el diagnóstico de “Bronquial Asma, Exacerbation R/O Bron-copneumonia” y que fue dada de alta el 30 de enero de 2003.(14)
El 30 de mayo de 2003, el entonces Tribunal de Circuito de Apelaciones emitió una resolución, archivada en autos con copia de su notificación a las partes el 17 de junio de 2003, declarando “no ha lugar” a la solicitud de reconsideración.
Inconformes con la decisión del entonces Tribunal de Circuito de Apelaciones, el 17 de julio de 2003 los allí peti-cionarios, Sr. Isidro Suárez Camejo et al., acuden ante nos mediante el presente recurso de certiorari, alegando la co-misión de los errores siguientes:

Erró el Honorable Tribunal Apelativo al desestimar el presente recurso por notificación tardía al Honorable Tribunal de Pri-mera Instancia[.]

Erró el Honorable Tribunal de Instancia así como el Tribunal de Circuito al denegar la desestimación del presente caso en que depositó tardíamente una fianza de no residente según la Regla 69 de Procedimiento Civil y haciendo caso omiso de la jurisprudencia vigente. (Énfasis suplido.) Petición de certio-rari, pág. 4.
Expedimos el recurso de certiorari el 24 de septiembre de 2003. La parte recurrida no compareció para presentar su alegato dentro del término de veinte días concedido, por lo que el caso quedó sometido en los méritos para su adju-dicación por este Tribunal el 23 de diciembre de 2004.
*737HH HH
La Regla 33(A) del Reglamento del Tribunal de Circuito de Apelaciones, entonces vigente, dispone lo siguiente:

Regla 33. Presentación y notificación

(A) Manera de presentarlo. — Los escritos iniciales de certio-rari que se sometan a la consideración del Tribunal de Cir-cuito de Apelaciones, y sus copias, podrán presentarse en la Secretaría del Tribunal de Circuito de Apelaciones o en la Se-cretaría de la sede del Tribunal de Primera Instancia en la cual se resolvió la controversia objeto de revisión. Una u otra forma de presentación tendrá todos los efectos de ley.
Cuando la solicitud de certiorari sea presentada en la Secre-taría del Tribunal de Circuito de Apelaciones, la parte peticio-naria deberá notificar a la Secretaría del tribunal recurrido, dentro de las cuarenta y ocho (48) horas siguientes a la presen-tación de la solicitud, copia de la misma debidamente sellada con la fecha y la hora de presentación. El término aquí dis-puesto será de cumplimiento estricto. Cuando la solicitud sea presentada en la Secretaría del tribunal recurrido, el peticio-nario deberá notificar a la Secretaría del Tribunal de Circuito de Apelaciones dentro de las cuarenta y ocho (48) horas si-guientes a la presentación de la solicitud, las cuatro (4) copias que fueron debidamente selladas por la Secretaría dél tribunal recurrido con la fecha y la hora de presentación. El tér-mino aquí dispuesto será de cumplimiento estricto. (Enfasis suplido.)(15)
Reiteradamente este Tribunal ha expresado que las normas sobre el perfeccionamiento de los recursos ante el Tribunal de Apelaciones deben observarse rigurosamente.(16) El cumplimiento riguroso de tales normas se ex-tiende al Reglamento del Tribunal de Apelaciones, antes Tribunal de Circuito de Apelaciones.(17)
Dicho reglamento establece que algunos términos para perfeccionar los recursos son de carácter jurisdiccio-*738nal y otros de cumplimiento estricto. Cuando se trata de un término de cumplimiento estricto, el tribunal no está atado al automatismo que conlleva un requisito jurisdiccional, por lo que puede “proveer justicia según lo ameritan las circunstancias” y extender el término.(18) No obstante, el Tribunal de Apelaciones no goza de discreción para prorro-gar un término de estricto cumplimiento automática-mente.(19) Podrá prorrogar un término de cumplimiento es-tricto o permitir su cumplimiento tardío cuando se justifi-que detalladamente la existencia de una causa justa para la tardanza o el incumplimiento.(20)
Hemos establecido que los tribunales pueden eximir a una parte del requisito de observar fielmente un término de cumplimiento estricto si están presentes dos condiciones:
(1) que en efecto exista justa causa para la dilación; (2) que la parte le demuestre detalladamente al tribunal las bases razo-nables que tiene para la dilación; es decir, que la parte intere-sada acredite de manera adecuada la justa causa aludida.!21)
En ausencia de estas condiciones, el tribunal carece de discreción para prorrogar el término y, por consiguiente, de acoger el recurso de certiorari ante su consideración.(22) Deberá demostrarse la existencia de una causa justa con explicaciones concretas y particulares, debidamente evidenciadas, que le permitan al tribunal concluir que la tardanza o demora ocurrió por alguna circuns-*739tanda especial razonable. (23) No podrá acreditarse la existencia de una justa causa con excusas, vaguedades o planteamientos estereotipados .(24)
hH
El entonces Tribunal de Circuito de Apelaciones deses-timó el recurso de certiorari presentado por los peticiona-rios por incumplir con la Regla 33(A) de su Reglamento, supra. Fue desestimado por haber sido notificado al Tribunal de Primera Instancia fuera del término de cuarenta y ocho horas que establece dicho cuerpo reglamentario.
Ante tal decisión del foro intermedio apelativo, la parte allí y aquí peticionaria solicitó su reconsideración, señaló la existencia de justa causa para tal dilación y presentó la prueba adecuada para acreditarla. Entendemos que en la moción de reconsideración el abogado de los peticionarios, licenciado Zayas Rivera, acreditó fehacientemente la exis-tencia de justa causa para la notificación tardía mediante una copia del recurso al foro primario. Presentó prueba concreta y específica que acreditaba que su esposa estuvo enferma y hospitalizada, y que a éste le fue imposible cum-plir con la notificación dentro del término de cuarenta y ocho horas.
A su vez, señaló que el día cuando presentó el recurso de certiorari en el entonces Tribunal de Circuito de Apelacio-nes, su esposa se encontraba enferma. Al día siguiente, 15 de enero de 2003, fue hospitalizada y el 16 de enero de 2003, último día para poder notificar el recurso al foro pri-mario oportunamente y así cumplir con el reglamento en cuestión, su esposa fue trasladada al Hospital Menonita de Aibonito. Surge de nuestro expediente el documento que acredita que estuvo hospitalizada del 16 al 30 de enero de 2003 y que sufrió de una condición respiratoria severa. El *740licenciado Zayas Rivera, garantizando los derechos de sus clientes, cumplió con los dos requisitos antes mencionados para eximir a una parte del requisito de observar fielmente un término de cumplimiento estricto. Demostró la existen-cia de justa causa para la dilación y lo hizo de forma deta-llada y adecuada.
Erró el foro intermedio apelativo al considerar que la razón del abogado de los peticionarios, licenciado Zayas Rivera, de permanecer al lado de su esposa, dándole las aten-ciones y cuidados necesarios por encontrarse en un estado delicado de salud y hospitalizada, no constituye una justa causa que permitiera extender un término de cumpli-miento estricto.
La Moción en Cumplimiento de Orden es clara, pues se entiende que es el abogado de los peticionarios quien se dirige al tribunal expresando las razones personales que no le permitieron cumplir con el reglamento. Además, la moción de reconsideración estableció de forma más con-creta y particular la situación en que se encontraba el abo-gado de lo peticionarios, debido a la enfermedad de su es-posa, la cual ocasionó el incumplimiento justificado de la Regla 33(A) del Reglamento del Tribunal de Circuito de Apelaciones, supra.
La enfermedad de un abogado o de una persona de su circulo familiar inmediato que dependa de él es una circunstancia especial, no planificada, que constituye una justa causa, siempre que se acredite fehacientemente su ocurrencia, por la cual un tribunal puede ejercer su discreción y prorrogar o permitir el cumplimiento tardío de un término de cumplimiento estricto. Entiéndase que nos referimos a una enfermedad seria que imposibilite la facultad del abogado de cumplir con sus deberes. Podría tratarse de que sea el propio abogado quien sufra una enfermedad seria que le impida cumplir sus deberes, ya sea por estar hospitalizado o en un estado de salud delicado. También podría tratarse de que algún familiar inmediato del abogado, como lo es el cónyuge, sufra de al-*741guna enfermedad o condición seria que amerite cuidados. Según esta circunstancia, también podría darse la situa-ción, como en el caso autos, de que el familiar no sólo se encuentra en un estado de salud delicado que necesita in-tensos cuidados, sino que también necesita que sea el pro-pio abogado quien lo cuide o acompañe por no tener a nadie más que pueda atenderlo.
IV
Por los fundamentos antes expuestos, concluimos que sí erró el entonces Tribunal de Circuito de Apelaciones al des-estimar el recurso de “certiorari”. Por sí existir justa causa, el foro intermedio apelativo tenía que atender el recurso, a pesar de haber sido notificado tardíamente al Tribunal de Primera Instancia. Devolvemos el caso al Tribunal Apela-tivo para que dilucide el error señalado por los peticiona-rios sobre el depósito tardío de la fianza de no residente.
El Juez Asociado Señor Rivera Pérez emitió la opinión del Tribunal.

(1) Recurso de certiorari, pág. 2.


(2) Íd.


(3) 32 L.P.R.A. Ap. III.


(4) Véase la Minuta de 1 de mayo de 2002, Apéndice del Recurso de certiorari, págs. 9-10.


(5) Íd., págs. 20-21; Recurso de certiorari, págs. 2-3.


(6) Íd.


(7) Recurso de certiorari, pág. 4.


(8) 4 L.P.R.A. Ap. XXII-A; Véase Recurso de certiorari, pág. 42.


(9) Apéndice del Recurso de certiorari, pág. 42. Véase la Moción en Cumplimiento de Orden de 6 de marzo de 2003, presentada el 11 de marzo de 2003; Anejo 1 de la Moción en Cumplimiento de Orden (autos del entonces Tribunal de Circuito de Apelaciones).


(10) Anejo 2 de la Moción en Cumplimiento de Orden.


(11) Moción en cumplimiento de orden, pág. 1.


(12) Apéndice del Recursso de certiorari, págs. 48-49.


(13) Íd., págs. 44-47.


(14) Íd., págs. 48-49.


(15) 4 L.P.R.A. Ap. XXII-A, R. 33(A).


(16) Rojas v. Axtmayer Ent., Inc., 150 D.P.R. 560, 564 (2000); Arriaga v. F.S.E., 145 D.P.R. 122, 129-130 (1998).


(17) Íd.


(18) Arriaga v. F.S.E., supra, pág. 131; Loperena Irizarry v. E.L.A., 106 D.P.R. 357, 360 (1977).


(19) Rojas v. Axtmayer Ent., Inc., supra; Bco. Popular de P.R. v. Mun. de Aguadilla, 144 D.P.R. 651, 657 (1997).


(20) Rojas v. Axtmayer Ent., Inc., supra; Febles v. Romar, 159 D.P.R. 714, 720 (2003); Arriaga v. F.S.E., supra.


(21) Rojas v. Axtmayer Ent., Inc., supra, pág. 565; Arriaga v. F.S.E., supra, pág. 132.


(22) Arriaga v. F.S.E., supra, pág. 131; Bco. Popular de P.R. v. Mun. de Aguadilla, supra, pág. 657.


(23) Febles v. Romar, supra; Rojas v. Axtmayer Ent., Inc., supra, pág. 565; Arriaga v. F.S.E., supra, pág. 132.


(24) Arriaga v. F.S.E., supra.